 

Exhibit 10.2

 

 

 



 

Amendment to Promissory Note

 

 

TEO Foods, Inc.; a Nevada Corporation (the "Obligor") and Sandro Piancone, an
individual (the "Holder"), agree to amend that certain Promissory Note for the
principal amount of one hundred thousand dollars ($100,000) with an issue date
of July 31, 2018.

 

The Obligor and the Holder agree that the terms “Interest” and "Maturity Date"
shall be amended as follows:

 

Subject to Section 3 hereof, all outstanding Principal shall be due on demand of
the Holder in one (1) installment on or after January 3, 2019 (the "Maturity
Date")

 

IN WITNESS WHEREOF, the Obligor and the Holder Agrees and Accepts the terms of
this Amendment to the Promissory Note effective as of the 31st day of October
2018.

 

 

OBLIGOR:

TEO Foods, Inc.

 

 

By: /s/Jeffrey H. Mackay

Jeffrey H. Mackay

President

 

 

HOLDER:

Sandro Piancone

 

By: /s/Sandro Piancone

Name:

 

Address:

